Citation Nr: 1714342	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-50 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 26, 2013, and in excess of 50 percent from September 10, 2013, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a March 2014 rating decision, the agency of original jurisdiction (AOJ) awarded a 50 percent disability rating for PTSD, effective January 24, 2014.  As this does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified before a Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.  In February 2017, he was informed that the Veterans Law Judge conducted the July 2014 hearing was no longer employed by the Board, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2016).  Later that month, his attorney responded that he did not want another Board hearing and requested that the Veteran's claim be considered based on the evidence of record.

In a November 2014 decision, the Board awarded a 100 percent disability for the period from August 26, 2013, to September 9, 2013, and awarded a 50 percent disability rating, effective September 10, 2013.  The Board denied an initial rating in excess of 30 percent prior to August 26, 2013, and denied a rating in excess of 50 percent from September 10, 2013.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A March 2016 memorandum decision vacated the November 2014 Board decision with respect to the denial of an initial rating in excess of 30 percent prior to August 26, 2013, and a rating in excess of 50 percent from September 10, 2013.  These issues were remanded to the Board for further consideration.

Finally, in February 2017, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing Daniel F. Smith, a private attorney, as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board notes at the outset that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  As indicated in the December 2013 statement of the case, the AOJ most recently obtained VA treatment records dated through December 3, 2013.  When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the Veteran's attorney submitted additional VA treatment records in July 2014, including records dated in June 2014, the Board notes that these records appear to be incomplete as there is a gap between records dated in November 2013 and June 2014.

To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any updated VA treatment records, dated from December 3, 2013, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

The record shows that the Veteran's most recent VA examination to assess the nature and severity of his PTSD was in January 2014.  However, evidence associated with the record appears to indicate a possible worsening since that time.  For example, in a July 2014 private examination, the Veteran reported suicidal ideation.  Furthermore, in June 2014, he reported feeling more anxious and irritable.  Most recently, in an October 2016 brief, the Veteran's attorney stipulated that the Veteran suffers from severe anxiety such that going out in public is a source of serious stress for him, that he has a limited ability to form effective relationships. 

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).
So it is in this case.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a higher rating for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's claim for a TDIU, because he claimed that he is unemployable due to his PTSD, the Board finds that that issue is inextricably intertwined with the claim for a higher rating for PTSD since any decision on that matter may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Associate any pertinent VA treatment records dated after December 3, 2013, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3. The Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected PTSD, as well as the impact that such has on his social and occupational functioning.

Finally, the examiner is asked to provide a full description of any functional effects that the Veteran's PTSD has on his activities of daily living, to include employment.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


